    Case 2:19-cv-05026-AMD-JO Document 67 Filed 06/01/20 Page 1 of 2 PageID #: 793


PETER A. BEE*
RICHARD P. READY                                                                                   SENIOR ASSOCIATES
PETER M. FISHBEIN
JAMES R. HATTER                                                                                   **STEPHEN L. MARTIR
THOMAS J. DONOVAN †                                                                              **ANDREW K. PRESTON
KENNETH A. GRAY                                                                                      DEANNA D. PANICO
DONALD J. FARINACCI
WILLIAM C. DeWITT
MICHAEL P. SIRAVO                        BRFH&D                                                             ASSOCIATES

                                                                                                      † BRIAN A. SUPER
OF COUNSEL                                  A T T O R N E Y S-A T-L A W                             PETER OLIVERI, JR.
                                                                                                     RHODA Y. ANDORS
EDWARD P. RA
ROBERT G. LIPP †
ROBERT R. McMILLAN (Retired)

* ALSO ADMITTED IN FL
** ALSO ADMITTED IN NJ                                                 June 1, 2020
† DECEASED



     Hon. James Orenstein
     US District Court Eastern District of New York
     225 Cadman Plaza East
     Chambers Room 1227 South
     Brooklyn, New York 11201

               Re:       Josiah Galloway v. County of Nassau, et al.
                         Case No. 2:19 cv 05026 (AMD)(JO)
                         Our File Ref.: 1444-1816

     Dear Judge Orenstein:

            This office represents the Incorporated Village of Hempstead, Police Officer Steven
     Horowitz, Shield No. 144, and Detective Kevin Cunningham, Shield No.: 112, (the “Village
     Defendants”) in the above-referenced matter. I write in support of Co-Defendants’ request (DE:66)
     seeking: 1) an extension of time to supply responses to Plaintiff’s interrogatories and document
     requests, and 2) clarification as to Plaintiff’s duty to respond to our interrogatories and document
     requests. For the reasons explained in Co-Defendants’ request and herein, the Village Defendants
     request the same relief.

             The Village Defendants seek a 45 day extension of the June 3, 2020 deadline to respond to
     Plaintiff’s discovery demands. The reason for this request is that the Village has been operating
     with reduced staff during the COVID-19 pandemic. The Village Attorney’s office has therefore
     not yet provided us with the requested responsive documents and information. All parties
     conferred on May 28, 2020, but Plaintiff would not consent to the requested relief.

             With respect to our request for clarification as to Plaintiff’s duty to respond to our
     interrogatories and document demands, this office served demands upon Plaintiff by e-mail on
     April 16, 2020. As required by law, I was working from home at the time I sent them, and a copy
     is annexed hereto for reference. The background and conversation between co-Defendants’
     counsel, your undersigned, and Plaintiff’s counsel is outlined in Mr. Sokoloff’s May 29, 2020
     letter motion (DE:66). Following Plaintiff’s surprising position during the parties’ May 28, 2020
     teleconference, that same day I served Plaintiff with electronically signed copies of the demands
     previously served on April 16, 2020. We have not yet received a response.



Address: 170 Old Country Road • Suite 200 • Mineola, NY 11501 • Telephone (516) 746-5599 • Fax (516) 746-1045
   Case 2:19-cv-05026-AMD-JO Document 67 Filed 06/01/20 Page 2 of 2 PageID #: 794



    Page 2


            The Village Defendants, too, ask the Court: (a) to extend our time to respond to Plaintiff’s
    interrogatories and document requests to July 20, 2020, and (b) to affirm Plaintiff’s obligation to
    respond to our interrogatories and document requests.

                                                                 Respectfully submitted,

                                                                       /s/
                                                                 Andrew K. Preston




Address: 170 Old Country Road • Suite 200 • Mineola, NY 11501 • Telephone (516) 746-5599 • Fax (516) 746-1045
